Case 6:20-cv-00474-ADA Document 85-18 Filed 03/17/21 Page 1 of 2




          EXHIBIT 19
       Case 6:20-cv-00474-ADA Document 85-18 Filed 03/17/21 Page 2 of 2


From:            Rosenthal, Brian A.
To:              Jim Etheridge; IPTeam; mark waltfairpllc.com
Cc:              Barry K. Shelton (bshelton@sheltoncoburn.com); *** GDC-Dell_WSOU
Subject:         WSOU v. Dell -- 129 patent
Date:            Friday, February 26, 2021 10:24:50 AM


Counsel,

In WSOU’s Markman brief addressing the “initiating a poll . . .” term for 3 of the ’129 patent, WSOU
acknowledges that the plain and ordinary meaning of “the claim requires that the management
station must be capable of initiating a poll in response to both ‘reporting from the node’ and ‘a time
interval being exceeded.’” As we explained during our meet and confers, we agree with this
understanding. In view of our agreement, we would be willing to construe only the “management
station” term of the phrase “initiating a poll of resources in the nodes of the network by the
management station in response to reporting from the node or a time interval being exceeded” to
mean “a management station that is capable of initiating a poll in response to both reporting from
the node and a time interval being exceeded”. Please let us know if you will stipulate to that agreed
construction so that we can minimize the issues before the Court.

We request a response by close of business March 3.

Thanks,


Brian A. Rosenthal


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.2339 • Mobile +1 703.989.7879
BRosenthal@gibsondunn.com • www.gibsondunn.com
